DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 3/11/2022 to claims 1 and 2 have been entered. Claims 5-8 have been added. Claims 1-8 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claims 1 and 2 have overcome the indefiniteness rejections of record, which are withdrawn.
The instant amendments have partially overcome the 35 U.S.C. § 102 rejections of record for claim 3 over Eto, which are withdrawn.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eto et al. (JP 2013-031428; provided in the IDS dated 10/03/2019).
A machine translation of JP 2013-031428 is appended with this Office Action. This rejection addresses the embodiment of fibronectin and VCAM-1 for claims 1, 2, 4, and 5. This rejection addresses the embodiment of continuous culturing for claim 3. IN view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of separating platelets from megakaryocytes and recovering a combination of platelets and culture medium
Eto teaches a continuous bioreactor device and methods for culturing megakaryocytes to produce platelets, comprising loading holding part 10 with megakaryocytes and a culture liquid/medium to pass through a porous structure into front culturing chamber 20, continuously culturing the megakaryocytes to produce platelets for 24 hours, recovering the platelets and culture medium wherein the platelets flow out through flow path 30 to end portion 31, wherein the porous structure comprises either fibronectin or VCAM-1  (Fig. 1; p3 of the machine translation, paragraph starting “FIG. 1 is an explanatory diagram …” through paragraph ending “…for carrying out the method”,  and paragraph starting “For example, the megakaryocyte M can be reliably held in the porous structure” on the 3rd page of the machine translation…”, and Example 1), anticipating claims 1, 2, 4, and 5.
In a separate embodiment, Eto teaches a continuous bioreactor device and methods for culturing megakaryocytes to produce platelets, comprising loading holding part 10 with megakaryocytes and a culture liquid/medium to pass through a porous structure into front culturing chamber 20, continuously culturing the megakaryocytes to produce platelets for 6 hours, recovering the platelets and culture medium wherein the platelets flow out through flow path 30 to end portion 31, wherein the porous structure comprises either fibronectin or VCAM-1  (Fig. 1; p3 of the machine translation, paragraph starting “FIG. 1 is an explanatory diagram …” through paragraph ending “…for carrying out the method”,  and paragraph starting “For example, the megakaryocyte M can be reliably held in the porous structure” on the 3rd page of the machine translation…”, and Example 1), anticipating claims 1, 2, and 4-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as unpatentable over Eto et al. (JP 2013-031428; provided in the IDS dated 10/03/2019).
The teachings of Eto are relied upon as set forth above in rejecting claims 1, 2, and 4-6 as anticipated under 35 U.S.C. § 102(a)(1). 
Regarding claims 3 and 8, Eto does not teach any the contacting, culturing, and recovery step repeated twice or more. Regarding claim 7, Eto is silent regarding wherein after the recovery step, the culture solution contains megakaryocytes and platelets and wherein a ratio of a recovery percentage of platelets to a recovery percentage of megakaryocytes is > 5.0, wherein the recovery percentage of platelets is a percentage of platelets in the culture solution after the recovery step relative to the number of platelets in the culture solution at the contact step, and wherein the recovery percentage of megakaryocytes is a percentage of megakaryocytes in the culture solution after the recovery step relative to the number of megakaryocytes in the culture solution at the contact step. 
Eto further teaches an improvement in the relative recovery of platelets when the method is operated in continuous vs stationary culture (Fig. 6, the left column representing stationary culture, the right column representing continuous culture, the black bars representing megakaryocyte recovery, and the white bars representing platelet recovery, wherein the recovery of platelets:megakaryocytes is improved about 3-fold), reading in-part on claim 7 and  reading in-part on the embodiment of continuous culture for repeated culturing and recovery for claims 3 and 8. Eto teaches there is a need in this art to maximize the recovery of platelets produced from megakaryocytes (3rd page, sentence starting “In this respect, in order…”), reading in-part on claims 3, 7, and 8.
Regarding claim 7, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Eto teaches the relative recovery ratio of platelets:megakaryocytes is a result effective variable that is known optimizable variable based upon continuous culturing method taught by Eto. Furthermore, Eto teaches an express motivation to further improve upon the recovery of platelets produced from megakaryocytes. Thus, the burden is shifted back to establish criticality of the claimed relative recovery ratio of platelets:megakaryocytes by objective evidence.
Regarding claims 3 and 8, repetition of steps previously recited within a claim is on its own not inventive absent any showing to the contrary because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). In this case, Eto teaches a continuous culturing method and so subsumes repetition of the culturing and recovery steps, and so repeating the combination of the contacting, culturing, and recovery steps would be expected to be advantageous in improving the yield of platelets as Eto teaches that the continuous methods produce more platelets then the static culture methods. Furthermore, Eto teaches an express motivation to further improve upon the recovery of platelets produced from megakaryocytes. Thus, the burden is shifted back to establish criticality of the repeated steps by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 5-10 of the reply have been fully considered, but not found persuasive of error. Particularly, the arguments on pages 8-10 of the reply directed towards the instant amendments to claim 1 and the addition of claims 5-8 are fully addressed by the modified and new grounds of rejection set forth over Eto and necessitated by the instant amendments.
On page 8 of the reply, Applicant alleges that there would be no motivation to divide Eto into three steps comprising a contact step, a culturing step, and a recovery step. This argument is not found persuasive of error as Eto teaches a continuous bioreactor device and methods for culturing megakaryocytes to produce platelets, comprising loading/contacting holding part 10 with megakaryocytes and a culture liquid/medium to pass through a porous structure into front culturing chamber 20, continuously culturing the megakaryocytes to produce platelets for 24 hours, recovering the platelets and culture medium wherein the platelets flow out through flow path 30 to end portion 31, wherein the porous structure comprises either fibronectin or VCAM-1. All three steps are taught by Eto and read on the new limitation of claim 1 towards a culturing time of 3 hours or more, and so Eto remains anticipated under 35 U.S.C. § 102(a)(1).

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653